Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 5/4/2021 and 2/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reflective element” in claim(s) 1, 5, 8, 15 and 19.
“drive device” in claim(s) 5.
“drive mechanism” in claim(s) 8.
“sliding module” in claim(s) 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lin Xiao on 3/4/2022.
The application has been amended as follows:
1. (Currently Amended) An imaging module, comprising:
a housing comprising a light inlet; and
a reflective element, a mounting base, and an image sensor arranged in the housing; the reflective element being configured to redirect incident light from the light inlet to the image sensor, and the image sensor sensing the incident light outside the imaging module;
the reflective element arranged on the mounting base; the mounting base being arranged with a limiting structure connected to the reflective element and configured to limit a position of the reflective element on the mounting base;
wherein the imaging module further comprising a drive device disposed in the housing and configured to drive the mounting base with the reflective element to rotate around a rotating axis, for implementing an anti-shaking function in a direction along an optical axis of the light inlet; the drive device is further configured to drive the mounting base with the reflective element to move along an axial direction of the rotating axis, for implementing another anti-shaking function in the axial direction of the rotating axis; the rotating axis is perpendicular to the optical axis of the light inlet;
wherein the drive device is formed with an arc-shaped guide rail, and configured to drive the mounting base to rotate around a central axis of the arc-shaped guide rail along the arc-shaped guide rail, and move along an axial direction of the central axis of the arc-shaped guide rail; the central axis is coincided with the rotating axis; and the central axis of the arc-shaped guide rail is outside the imaging module.

5. (Cancelled) 
6. (Cancelled)

7. (Currently Amended) The imaging module according to claim 1


15. (Currently Amended) A camera assembly, comprising a first imaging module, a second imaging module, and a third imaging module; wherein the first imaging module is an imaging module, comprising:
a housing, comprising a light inlet; and
a reflective element, a mounting base, and an image sensor arranged in the housing; the reflective element being configured to redirect incident light from the light inlet to the image sensor, and the image sensor sensing the incident light outside the imaging module;
wherein the reflective element is arranged on the mounting base; the mounting base is arranged with a limiting structure connected to the reflective element and configured to limit a position of the reflective element on the mounting base; and
a field of view of the third imaging module is greater than the field of view of the first imaging module and less than the field of view of the second imaging module;
wherein the imaging module further comprising a drive device disposed in the housing and configured to drive the mounting base with the reflective element to rotate around a rotating axis, for implementing an anti-shaking function in a direction along an optical axis of the light inlet; the drive device is further configured to drive the mounting base with the reflective element to move along an axial direction of the rotating axis, for implementing another anti-shaking function in the axial direction of the rotating axis; the rotating axis is perpendicular to the optical axis of the light inlet;
wherein the drive device is formed with an arc-shaped guide rail, and configured to drive the mounting base to rotate around a central axis of the arc-shaped guide rail along the arc-shaped guide rail, and move along an axial direction of the central axis of the arc-shaped guide rail; the central axis is coincided with the rotating axis; and the central axis of the arc-shaped guide rail is outside the imaging module.

19. (Currently Amended) An electronic device, comprising:
a body; and
a sliding module configured to slide between a first position received in the body and a second position exposed from the body;
wherein a camera assembly is disposed in the sliding module, the camera assembly comprising: a first imaging module, a second imaging module, and a third imaging module; the first imaging module is an imaging module, comprising:
a housing, comprising a light inlet; and
a reflective element, a mounting base, and an image sensor arranged in the housing; the reflective element being configured to redirect incident light from the light inlet to the image sensor, and the image sensor sensing the incident light outside the imaging module;

wherein a field of view of the third imaging module is greater than the field of view of the first imaging module and less than the field of view of the second imaging module;
wherein the imaging module further comprising a drive device disposed in the housing and configured to drive the mounting base with the reflective element to rotate around a rotating axis, for implementing an anti-shaking function in a direction along an optical axis of the light inlet; the drive device is further configured to drive the mounting base with the reflective element to move along an axial direction of the rotating axis, for implementing another anti-shaking function in the axial direction of the rotating axis; the rotating axis is perpendicular to the optical axis of the light inlet;
wherein the drive device is formed with an arc-shaped guide rail, and configured to drive the mounting base to rotate around a central axis of the arc-shaped guide rail along the arc-shaped guide rail, and move along an axial direction of the central axis of the arc-shaped guide rail; the central axis is coincided with the rotating axis; and the central axis of the arc-shaped guide rail is outside the imaging module.

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.
Fang et al (CN 107783243 A) teaches the mounting base (prism seat 2200) being arranged with a limiting structure (2207, 2208) connected to the reflective element and configured to limit a position of the reflective element on the mounting base (Figs. 4-9; page 9, lines 4-38).

Fang et al (CN_208581285) also teaches wherein a field of view (FOV2 = 44 degrees) of the third imaging module (20) is greater than the field of view (FOV3 = 24 degrees) of the first imaging module (30) and less than the field of view (FOV1 = 75 degrees) of the second imaging module (10) (Figs. 2, 3, 13).
Hu et al (US 20180120584) teaches a drive device with an arc-shaped guide rail.
Zhang et al (CN 206117816 U) teaches a drive chip (30) and chip circuit board (41) is fixed on a side surface of the drive mechanism (Figs. 3-10).
Fang et al (CN 107645624) teaches a shielding cover fixed to the chip circuit board and covering the drive chip (fig. 5).
Bai et al (WO 2020047754 A1) teaches a bracket having three camera modules fixed thereon.
Fan et al (CN 207968573 U) teaches a sliding module (40) configured to slide between a first position received in the body and a second position exposed from the body; wherein a camera assembly (410, 42) is disposed in the sliding module (Figs. 1-5).
Chang et al (KR 20170019753) teaches gyro sensor 500 and camera assembly are disposed separately.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
an imaging module comprising the central axis of the arc-shaped guide rail is outside the imaging module, in combination with all the limitations recited in claim 1;
Claims 15 and 19 are also allowed for the same reasons as presented above.

Claims 16-18 depending from claim 15 are allowed for the same reasons as presented above.
Claim 20 depending from claim 19 is allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Quan Pham/Primary Examiner, Art Unit 2696